Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed January 7, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1, 3, 9, 10, 12, 20, 24, 26-27, 29, 31 and 34-35 have been amended to more particularly point out and distinctly claim the invention.    
 
  In view of applicant’s amendment to amend the claims 1, 20 and 29 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
 
Applicant submits a Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on January 11, 2021. Therefore, examiner withdraws the Double Patenting rejection.

Claims 1-37 are allowed as indicated in the previous Office Action.
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684